Case 1:18-cv-01332-LPS Document 108 Filed 03/25/21 Page 1 of 7 PageID #: 1452




                                            March 25, 2021

    VIA CM/ECF

    Magistrate Judge Jennifer L. Hall
    J. Caleb Boggs Federal Building
    844 N. King Street
    Unit 17, Room 3124
    Wilmington, DE 19801-3555

          Re:     3Shape Trios A/S v. Align Technology, Inc.,
                  Case No. 1:18-cv-01332-LPS-JLH

    Dear Judge Hall:

           Pursuant to Your Honor’s March 18, 2021 Order (D.I. 105), the parties in the above-
    referenced matter submit this joint letter addressing the issues to be heard at the March 31, 2021
    discovery dispute teleconference. The issues in dispute pertain to an Amended Protective Order
    the parties intend to submit to the Court. Plaintiff 3Shape Trios A/S’s (“Plaintiff” or “3Shape”)
    proposed Amended Protective Order is attached hereto as Exhibit 1, and Defendant Align
    Technology, Inc.’s proposed Amended Protective Order is attached hereto as Exhibit 2. The
    specific provisions in dispute are (1) Paragraph 11 – definition of Outside Counsel Only Material;
    (2) Paragraph 33- the scope of privileged material which must be reflected in privilege logs; and
    (3) Paragraphs 55-59- the terms of a cross-use agreement related to discovery in other actions.

    3 Shape’s Position

          A. “Outside Counsel Only” Definition

        In the original Protective Order in this antitrust action (D.I. 46), the parties attempted to
negotiate and then litigated the definition of “Highly Confidential” discovery material, resulting
in access to these materials being limited to certain in-house counsel, who shall be prohibited from
engaging in “competitive decision-making” during the pendency of this action and two years
thereafter. During negotiation of this proposed Amended Protective Order, the parties agreed that
a certain, limited set of highly sensitive discovery material relating to the claims in this action
warrants further protection through a designation of “Outside Counsel Only.” However, the parties
disagree as to the definition of that designation. 1


1
 Any suggestion by Align that the alleged technical violation of the patent prosecution bar by
counsel for 3Shape in C.A. No. 18-866 should somehow create concern regarding 3Shape’s use
of discovery materials in this action is wildly misplaced. As Your Honor is aware, those
allegations involve a 3Shape attorney entering his appearance in the 18-886 action and thereafter
engaging in patent prosecution work for 3Shape. That attorney did not access or review any
                                                   1
Case 1:18-cv-01332-LPS Document 108 Filed 03/25/21 Page 2 of 7 PageID #: 1453




        In an effort to balance the need to share information with in-house counsel with the
significant competitive concerns with doing so as to certain discovery material, 3Shape proposes
to define “Outside Counsel Only” discovery material as that which “contains detailed margin,
cost, or pricing information, which a party or non-party reasonably believes to be so highly
sensitive that … its disclosure to the receiving party’s in-house counsel would cause material
injury to the business, commercial, competitive, or financial interests of such producing party
…” This objective definition allows for the protection of specific competitive information from
even the parties’ specially designated in-house counsel while not endorsing or encouraging
overuse of the “Outside Counsel Only” designation. That balance is critical; the overuse of the
Outside Counsel Only designation would prevent 3Shape’s counsel from sharing discovery
material with their client to obtain necessary guidance and develop case strategy.

        Align acknowledged 3Shape’s concern regarding over-designation in negotiations
over this language, and previously promised to provide an alternative, more narrow definition
of Outside Counsel Only material. However, it now proposes a broad, subjective definition
that turns on a subjective belief that would allow it (or 3Shape) to designate as Outside
Counsel Only any material a party believes “would create a substantial risk of serious harm
that could not be avoided by less restrictive means.” Align’s unlimited, subjectively based
approach risks massive over-designation and will invite significant designation disputes
requiring additional Court involvement.

        While the parties agreed to a definition of “Outside Counsel Only” discovery material
in certain patent actions between them that allowed for various technical materials to be
designated in that matter, 3Shape’s proposed definition of Outside Counsel Only material in
this action that protects objectively competitive information while limiting either parties’
ability to unfairly prohibit the opposing party’s access to discovery materials. Pricing, cost
and margin information is extremely sensitive. 3Shape’s proposal accounts for this reality
while protecting against abuse of this restrictive category.

       B. Scope of Privilege Logs

        The parties addressed for the first time in recent negotiations that limitations should be
placed on the scope of material which must be reflected in privilege logs, but disagree on the
limitations. Align focuses on a time cut-off which it sets at the filing of the initial complaint:
“[w]ith respect to information, documents, and things generated after the filing of the initial
complaint, the Parties are not required to include any such information in privilege logs.” 3Shape
instead proposes a subject-matter limitation on privilege logs such that “[p]rivileged
communications “to” or “from” outside counsel need not be logged so long as the communication
is (1) made for the purpose of requesting or providing legal advice in connection with this Action;
or (2) relating to attorney work product prepared for this Action.”

       Align’s proposal is problematic for multiple reasons. First, Align seeks to shield—without


confidential discovery materials. Simply put for purposes of this dispute, there are no allegations
whatsoever that 3Shape misused discovery materials.
                                                 2
Case 1:18-cv-01332-LPS Document 108 Filed 03/25/21 Page 3 of 7 PageID #: 1454




any basis—documents created during the 14 months prior to the filing of the operative complaint. 2
The operative Amended Complaint contains allegations relating to events occurring between the
filing of the initial and operative (amended) complaints. Second, and related, 3Shape alleges that
Align’s anticompetitive behavior and tactics are ongoing. While the parties continue to negotiate
relevant time periods for various discovery requests, a premature, bright-line time cut-off for
materials that must be reflected in a privilege log unfairly restricts the parties’ ability to review
and evaluate the privilege claims associated with communications that otherwise are relevant to
the allegations in this action. This Court and Circuit have not adopted a bright-line rule limiting
the privilege log requirement to materials created prior to a complaint being filed, and such a rule
would be particularly inappropriate here. See Tyco Healthcare Group LP v. Mutual Pharm. Co,
Inc., No. 07-1299, 2012 U.S. Dist. LEXIS 63393 at *11, (D.N.J. May 4, 2012).

        3Shape’s privilege log proposal appropriately reduces cost and burden of logging certain
privileged or work product materials directly in connection with this Action, while permitting the
parties transparency as to communications potentially at issue in this Action.

       C. Cross-Use Agreement

        As Your Honor is aware, this is not the only dispute between the parties. In fact, there are
presently 14 pending actions between these two parties In all of these actions where discovery is
or has been active, the parties have agreed to at least some cross-use agreement. See, e.g., Ex. 3.
Additionally, Your Honor and Chief Judge Stark have both encouraged cooperation between the
parties in the discovery process across these actions and utilization of cross-use agreements. See,
e.g. Ex. 4; Ex. 5 This is consistent with similar rulings from this and other courts that cross-use
agreements promotes efficiency. See, e.g., SZ DJI Tech. Co. v. Autel Robotics USA LLC, C.A. No.
16-706-LPS, 2019 U.S. Dist. LEXIS 44056, 2019 WL 1244948, at *2 (D. Del. Mar. 18, 2019); see
also Hynix Semiconductor Inc. v. Rambus Inc., 250 F.R.D. 452, 455, 3 (N.D. Cal. 2008) (“The
court adopted this “cross-use provision” to minimize the expense and unnecessary repetition.”)

         In the face of this guidance from the Court, Align has refused to agree to the cross-use of
discovery material from pending and future actions between the parties. Align has taken the
position that the parties should instead use expensive, time consuming “standard discovery tools”
by serving discovery requests seeking production of discovery material from the other pending
actions that are related to the allegations in this action. That process, which requires a party to
expend substantial resources to re-review prior productions to determine what is responsive here,
is not only inefficient but encourages further discovery disputes over whether a producing party
has appropriately deemed material responsive. By contrast, 3Shape’s proposal allows each party
to utilize previously reviewed and produced discovery materials in an efficient and multiple case-
cooperative manner. 3 3Shape further addressed in its proposal a concern raised by Align regarding
duplication of deposition testimony, while at the same time acknowledging the reality that some
overlap of deposition testimony may occur in the normal course. Further, while not addressed in
the parties’ meet and confers, 3Shape will honor any designation made in another action regarding

2
 For this reason alone, the Court’s Default Standard for Discovery is impractical.
3
 The fact that the parties have retained multiple law firms in their various actions is of no
moment. 3Shape’s counsel have already begun discussions regarding the logistics necessary to
carry out cross-use.
                                                 3
Case 1:18-cv-01332-LPS Document 108 Filed 03/25/21 Page 4 of 7 PageID #: 1455




who may review such materials, so any concern regarding a “back door” or end-around other court
orders is unfounded.

        3Shape agrees to Align’s proposal of a cross-use agreement with respect to the class action
proceeding against Align that was transferred from this Court to the United States District Court
for the Northern District of California styled, Simon and Simon, PC d/b/a City Smiles et al. v. Align
Technology, Inc., C.A. No. 3:20-cv-03754-VC (N.D. Cal.) (the “N.D. Cal. Action”), so long as the
existence of that cross-use agreement does not delay production of documents or written discovery
responses, or limit 3Shape’s ability to obtain non-repetitive deposition testimony in this action. 4

        For these reasons, 3Shape respectfully requests that this Court enter the proposed Amended
Protective Order in the form it has submitted with this letter at Exhibit 1.

    Align’s Position

        Outside-Counsel-Only Information. Align proposes to mirror the definition of Outside-
Counsel-Only (“OCO”) information that Align and 3Shape agreed to in other cases before the
Court. See, e.g., Ex. A, ¶ 1.7, C.A. No. 17-01646-LPS (Aug. 22, 2018). The parties compete
against one another with vigor. Deals are happening in real time that are the subject of discovery. 5
Align is concerned that documents produced in litigation might be used for non-litigation purposes.
Indeed, counsel for 3Shape explicitly violated the patent prosecution bar provisions in several
cases, currently at issue in C.A. No. 18-0886.

        Align seeks a reasonable, previously agreed-upon standard from the other cases while
3Shape’s proposal narrowly restricts OCO information to margin, cost, or pricing information.
Align’s proposal is that OCO information is defined as material from the Highly Confidential
category that not even in-house counsel for the parties can see. 6 3Shape’s proposal excludes broad
swaths of documents, the disclosure of which is properly restricted. See, e.g., PhishMe v. Wombat
Security Techs, C.A. No. 16-403-LPS-CJB, 2017 WL 4138961 at *1 (Sept. 8, 2017) (attorneys-
eyes-only material in litigation between “vigorous competitors” included strategic planning,
competitive intelligence, and customer contract negotiations). 3Shape’s proposal would allow in-
house counsel to see real time documents about innovations and product release timing, marketing
strategy, detailed customer information, and more. See Ex. 1 ¶ 11. Align simply seeks what this
Court has entered (and the parties have agreed to in other disputes). 3Shape’s concerns about over-


4
  3Shape notes that a Motion to Dismiss remains pending in the N.D. Cal. Action and a Rule 16
discovery conference has been continued on multiple occasions. See PX Ex. 6 Further, a
Protective Order has recently been entered in the N.D. Cal. Action without any reference to
cross-use of discovery with this Action. Ex. 7.
5
   After 3Shape accused Align of attempting to monopolize intraoral scanners with exclusive
contracts including with Aspen Dental Management, (see D.I. 63 ¶¶ 53, 54, 136), 3Shape won a
contract with Aspen Dental. https://www.3shape.com/en/press/2021/aspen-dental-management-
partners-with-3shape
6
  Highly Confidential information is defined as that which the Producing Party reasonably believes
to be so competitively sensitive that it is entitled to extraordinary protections. The parties agree
on this definition. Compare Ex. 2 at 3 with Ex. 1 at 3.
                                                 4
Case 1:18-cv-01332-LPS Document 108 Filed 03/25/21 Page 5 of 7 PageID #: 1456




designation are speculative; and if over-designation should occur, 3Shape has a remedy common
in protective orders: challenging the designations. See Ex. 2 ¶¶ 29-31; Ex. A ¶ 6.1.

        Align’s proposed OCO definition also corresponds to the protective order stipulated to in
the putative class action antitrust case proceeding in the Northern District of California, Simon and
Simon PC d/b/a City Smiles and VIP Dental Spas v. Align Technology, Inc., No. 20-3754 (“N.D.
Cal. Action”). See Ex. C ¶ 2.7. As both Align and 3Shape have proposed cross use as between
this case and the putative class case, consistent designations guard against creating a “back door”
through which in-house counsel access material from which they should be restricted.

        Privilege-Logging Post-Complaint. The Court’s Default Standard for Discovery
provides: “With respect to information generated after the filing of the complaint, parties are not
required to include any such information in privilege logs.” D.I. 94 ¶ 1, Ex. B. The parties have
twice incorporated this Default Standard into prior scheduling orders, see id.; D.I. 26 at 1-2, 7 which
Align seeks to maintain. Because 3Shape’s proposal conflicts with the Scheduling Order, D.I. 94,
it must show good cause for the change. FRCP 16(b)(4); Glaxosmithkline LLC v. Glenmark
Pharms. Inc., USA, C.A. No. 14-0877-LPS-CJB, 2016 WL 7319670, at * 1 (D. Del. Dec. 15,
2016).

        Eliminating post-complaint logging greatly reduces the burden on the parties, which have
been litigating more than a dozen cases before, during, and after the time 3Shape filed this Action.
The volume of litigation between the parties dramatically increases the amount of privileged
material then subject to logging. See Grider v. Keystone Health Plan Cent., Inc., 580 F.3d 119,
140 n.22 (3d Cir. 2009) (“We underscore that a privilege log may not be required for
communications that take place after the filing of a law suit.”).

         3Shape’s proposed language only relieves the parties of logging privileged documents for
communications with outside counsel that are attorney-client communications or attorney work
product related to this case. This is unduly limited and unnecessarily increases the expense of the
parties preserving privilege. 3Shape has not identified any exceptional circumstances during the
litigation that would justify departure from the Scheduling Order. If anything, given the volume
of litigation among the parties since the Complaint filed, the default rule is more justified here.

        Proposed Cross-Use. Align proposes limited cross use, incorporating into this case
discovery from the N.D. Cal Action, which mostly mirrors the factual and legal allegations of this
case, thus avoiding duplicative discovery.

       3Shape seeks a broad cross use provision to allow open access to voluminous discovery
from thirteen patent cases without any showing of relevance to the claims and defenses at issue
here. That the party names are the same in the thirteen patent cases does not suffice. See Novanta
Corp. v. Iradian Laser, Inc., C.A. No. 15-1033-SLR-SRF, 2016 WL 4987110, at *5 (D. Del. Sept.
16, 2016) (denying motion to compel discovery relating to prior litigation between the parties that
did not involve the accused products). 3Shape can use the discovery tools provided under the
FRCP to seek relevant documents and testimony from those cases. The patent cases contain many

7
  Magistrate Judge Burke entered a scheduling order on March 19, 2019. See D.I. 26. Judge Stark
thereafter entered an updated scheduling order on January 5, 2021. See D.I. 94.
                                                  5
Case 1:18-cv-01332-LPS Document 108 Filed 03/25/21 Page 6 of 7 PageID #: 1457




highly sensitive documents such as source code that have absolutely no relevance to the antitrust
cases. Thus, the materials are not properly discovered. Eisai, Inc. v. Sanofi Aventis U.S., LLC,
821 F.3d 394, 409-10 (3d Cir. 2016) (affirming denial of discovery of depositions from prior
antitrust litigation due to irrelevance and burden). 8 Given that different counsel are litigating these
cases and given the prior violations of protective orders in patent cases among the parties, Align’s
concerns about protecting its trade secrets and confidential information are well-founded.
3Shape’s proposal would open up in unlimited fashion the discovery files of thirteen lawsuits to
eight different law firms litigating the antitrust cases. See Ex. 1 at 36-37; Ex. C at 14-15.

        During the meet and confer process, Align said it would consider some limited cross use if
that cross use would lead to genuine efficiencies such as the elimination of depositions. See Ex.
D at 1. Despite this clear condition, the “best efforts” language in 3Shape’s proposal, see Ex. 1 ¶
56, allows for duplication of depositions from the patent cases unless unreasonable, and provides
no recourse for unreasonable duplication. The proposal also places restrictions on Align in the
N.D. Cal. Action. See Ex. 1 at 34 (“Nothing in this paragraph shall be used… by any Party to
delay (1) responding to written discovery requests in this this [sic] Action or the N.D. Cal.
Action”). But the proposal does not even provide the ineffectual best efforts provision to avoid
duplication between the two antitrust cases. See Ex. 1 at 34 (“parties will use best efforts to
coordinate discovery to avoid duplication of deposition testimony previously taken in the Patent
Actions recognizing some overlap…may occur in the normal course.”). 3Shape’s cross use
provision thus leaves open unlimited duplication of deposition testimony between the N.D. Cal.
Action and here.

        3Shape’s cross use proposal creates the additional problem of a back door around the
operative protective orders in those cases. To illustrate, in the C.A. No. 17-1646 patent case before
the Court, the protective order provides for an Outside Counsel Only provision like Align seeks
here. See Ex. A ¶ 1.7. If 3Shape’s limitation on OCO material is instead adopted in this case, and
then documents come from the 17-1646 patent case into this one through cross use, 3Shape could
seek to provide in-house attorneys with access to materials from which they were previously
restricted.

        Finally, 3Shape seeks to bind the parties to this same expansive cross use in “any future
action” between the parties, a proposal seemingly unlimited in time, scope, or jurisdiction. This
radical “in perpetuity” cross use exception to the FRCP is not warranted and should be rejected
along with the rest of 3Shape’s cross use proposal. Standard discovery tools exist for 3Shape to
request what is relevant and germane from the prior cases. 3Shape points to no reason nor authority
that would allow for, let alone support, a total abandonment of normal discovery processes.




8
  The cases 3Shape cites are not to the contrary. SZ DJI Technology v. Autel Robotics involved
cross use among patent cases that were “of close relation.” C.A. No. 17-706-LPS, 2019 WL
1244948, at *1 (D. Del. Mar. 18, 2019). Hynix Semiconductor v. Rambus supports Align’s
position: cross use in that case served to “to minimize the expense and unnecessary repetition of
depositions.” 250 F.R.D. 452, 454 (N.D. Cal 2008), as Align sought here. See Ex. D at 1.
                                                   6
Case 1:18-cv-01332-LPS Document 108 Filed 03/25/21 Page 7 of 7 PageID #: 1458




                                         Respectfully submitted,

                                         /s/ Geoffrey G. Grivner

                                         Geoffrey G. Grivner (#4711)

                                         /s/ Nathan Hoschen

                                         Nathan Hoschen (#6232)



cc: All Counsel of Record (via CM/ECF)




                                         7
